Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 30, 2020 has been entered. 
This action is a non-final action in response to communications filed on 10/30/20.
Claims 1, 2, 9, 16 and 17 have been amended. Claims 1 – 20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s arguments have been considered.
In the Remarks Applicant argues, “It is submitted that claims 1, 9, and 16 do not recite abstract ideas. Instead, claims 1, 9, and 16 and claims dependent therefrom are respectively directed to a method, a vehicle that includes a memory storing instructions that are executed by a processor to execute instructions, a non-transitory computer-readable medium. These concepts are not just Mental Processes but are rooted in computer processing, input of electronic data, electronic computational analysis of inputted data, computing of electronic data based on the computational analysis of inputted data, and the storing of electronically processed information.
	The claims are directed to Mental Processes. Claim 1 recites communicating with sensors to receive data (e.g. data gathering), determining a number of passengers and determining a level of intimacy involves analyzing data and storing data is generic functionality. The limitations are generic computer functions of collecting and analyzing data the performing data storage. The steps of analyzing the collected data can reasonably be performed in the human mind. Therefore the claim is abstract.
	Further, Applicant argues communicating with sensors cannot be done in the human mind.  Based on the October 2019: SME, claims can recite a mental process even if they are claimed as being performed by a computer (pg. 8). Communicating with sensors to receive data is data transmission (e.g. sending and receiving data) which is extra-solution activity. The combination of these additional elements (e.g. a processor, memory, crm and sensors) is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor, memory, crm and sensors). Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea.

Applicant argues, “… the features of the claims are integrated into a practical application of a judicial exception... The features accordingly provide an improvement in the function of a computer and technology with respect to using sensors to gather information on vehicle occupancy, which can be stored for further processing. Accordingly, the features integrate the alleged abstract idea as contended by the Office Action, into a practical application that provides an improvement of a computer and technology with respect to determining vehicle driving purpose behavior.”
	Applicant has not shown support for an improvement to a technical field (e.g. the functioning of the computer) or a technology. The Specification describes generic computer components (e.g. a processor See Spec ¶0021) as performing the claimed limitations. Further, receiving data from sensors is merely an exchange of data (e.g. sending/receiving) which is considered extra-solution activity. As previously stated the additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea.

Applicant argues that the claims when taken as a whole recite an inventive concept that qualifies as significantly more. 
Examiner respectfully disagrees.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the network system (e.g. processor, memory, non-transitory crm) are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  Hence, generally linking the use of the judicial exception to a particular technological environment. Further, the step of communicating with one or more sensors in a vehicle is merely exchanging information and storing data is considered conventional functionality. The background does not provide any indication that the processor (or computer readable medium) is ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.

	
Applicant argues, “In addition, claims 2, 10, and 17 further recite “determining a future manufacturing need for vehicles of a certain use or type based at least in part on analyzing the indication of the purpose along with the other indications of purposes related to the multiple other driving operations and travel patterns of the vehicle and multiple other vehicles.” This additional determination being made based on the programmatically determined purpose indication, as described above, is a further step that is not merely a mental process and goes beyond generally linking the use of an abstract idea to a particular technological environment by simply tying generic computer components to organize human activity.”
Examiner respectfully disagrees. The limitations involves analyzing the data collected from the sensor using a generic computer component (e.g. processor or crm). The additional elements are used as tools to implement the abstract idea and is releated to a particular technological environment.


Applicant argues that none of the references teaches or suggests determining, based at least in part on the number of passengers in the vehicle or the level of intimacy, a purpose associated with the driving operations... 
	Examiner respectfully disagrees. Brinkman discloses collecting vehicle driving data relating to usage of the vehicle such as driving to work or school and providing a driver or group (e.g. co-workers, family or friends) score based on this information. Brinkmann also discloses collecting data regarding the number of passengers and types of passengers (e.g. adults, children, teenagers, etc.) in the vehicle (see column 6, lines 22-25). Internal vehicle cameras can also be used to detect considtions such as the number of passengers in the vehicle (see column 5, lines 41-43). The usage data coupled with the number of passengers and the passenger type could reasonably be used to determine the purpose of the driving operations. Further, the limitation indicates based in part on the number of passengers or the level intimacy and does not preclude additional data being used. Therefore, Brinkman does teach and suggest this limitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
…receive data related to presence of one or more passengers in a vehicle;
determining, during and after a driving operation of the vehicle and based at least in part on the data received…, a number of passengers in the vehicle;
 determining, …, a level of intimacy between a driver of the vehicle and at least one of the number of passengers in the vehicle;
determining, based at least in part on the number of passengers in the vehicle or the level of intimacy, a purpose associated with the driving operation;
analyzing the indication of the purpose alone with other indications of purpose related to multiple driving operations…
 	The limitations under the broadest reasonable interpretation covers performance of the limitation in the mind (e.g.  observation and evaluation) but for the recitation of generic computer components (e.g. a processor and memory). For example the determining steps encompass the user manually analyzing vehicle data to determine a number of passengers or to determine a level of intimacy and where the analyzing could reasonably be performed using the human mind or a pen and paper. Accordingly, the claim recites the abstract idea of Mental Processes. 
Independent Claims 9 and 16 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 and 3 are directed to determining a future manufacturing need for vehicles based on analyzing the purpose associated with driving operation and number of passengers and Claims 4 and 5 are directed to determining the purpose. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of 
communicating with one or more sensors in a vehicle to receive data related to presence of one or more passengers in the vehicle;
determining, during and after a driving operation of a vehicle and based at least in part on one or more sensors in the vehicle, a number of passengers in the vehicle;
determining, based at least in part on the one or more sensors in the vehicle and where the number of passengers in the vehicle is at least one, a level of intimacy between a driver of the vehicle and at least one of the number of passengers in the vehicle; 
storing an indication of the purpose associated with the driving operation


Claim 9 recites the additional elements of a vehicle statistic system comprising one or more sensors for detecting presence of one or more passengers, a memory and a processor for performing the claimed limitations. Claim 16 recites the additional elements of a non-transitory computer readable medium and communicating with one or more sensors. The generic computer components are recited at a high level of generality as performing generic computer functions. For instance the steps of  communicating with sensors is data gathering activity (extra-solution activity), determining a number of passengers and a level of intimacy based on received data is analyzing data and storing data is generic functionality. The generic computer components (e.g. a processor, memory, crm and sensors) amounts to no more than mere instructions to apply the exception using generic computer components. The steps 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the network system (e.g. processor, memory, non-transitory crm) are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The claims are not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 4, 5, 7, 9, 11, 12, 14, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkmann et al. (US 9,141,995).

Claim 1:
Brinkmann discloses:
A method for determining vehicle use statistics, comprising:  communicating with one or more sensors in a vehicle to receive data related to presence of one or more passengers in the vehicle; (see at least column 5, lines 30-51, the vehicle may include one or more cameras and proximity sensors capable of recording additional conditions inside or outside such as internal cameras that can detect number of passengers; see also  Figure 2 and associated text)
determining, during and after a driving operation of the vehicle and based at least in part on the data received from the one or more sensors in the vehicle, a number of passengers in the vehicle; (see at least column 6, lines 22-27, 
determining, based at least in part on the one or more sensors in the vehicle and where the number of passengers in the vehicle is at least one, a level of intimacy between a driver of the vehicle and at least one of the number of passengers in the vehicle; (see at least column 6, lines 22-27, collecting data regarding the number of passengers and the types of passengers such as adults, children, teens, pets, etc., where the type of passenger may illustrate a relationship (e.g. intimacy) between driver and passenger; see also column 5, lines 41-45, internal camera determines number of passengers)
 determining, based at least in part on the number of passengers in the vehicle or the level of intimacy, a purpose associated with the driving operation as being at least one of a commute, a shopping trip, a pick-up or drop-off, or a driving purposed associated with a driving service; 
and storing an indication of the purpose associated with the driving operation; and (see at least column 7, lines 1-10, vehicle operation data is stored in a database)
analyzing the indication of the purpose along with other indications of purposes related to multiple other driving operations of the vehicle to determine how the vehicle was used over a period of time. (see at least column 9, lines 55-65, receiving vehicle data periodically; see also  column 5, lines 63-67, sensors and camera transmits data to vehicle operations server)

Claim 4:
Brinkmann discloses claim 1. Brinkmann further disclose:
wherein determining the purpose associated with the driving operation is further based at least in part on one or more locations at which the vehicle is stopped during and after the driving operation. (see at least column 6, lines 37-45, collect vehicle location data at different times and may classify the type of trip such as work or school commute, shopping, church, park, errands, etc.)

Claim 5:
Brinkmann discloses claim 1. Brinkmann further discloses:
wherein determining the purpose associated with the driving operation is further based at least in part on one or more periods of time associated with the driving operation. (see at least column 6, lines 37-45, collect vehicle location data at 

Claim 7:
Brinkmann discloses claim 1. Brinkmann further disclose:
wherein determining the level of intimacy is based at least in part on detecting a seat occupied by the at least one of the number of passengers in the vehicle. (see at least column 6, lines 22-27, collecting data regarding the number of passengers and the types of passengers such as adults, children, teens, pets, etc.)

Claims 9, 11, 12 and 14 for a vehicle and Claims 16, 18 and 19 for a non-transitory computer-readable medium (see column 1, lines 60-62, crm) substantially recites Claims 1, 4, 5 and 7 and are rejected based on the same rationale.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 10 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brinkmann et al. (US 9,141,995) in view of Kote et al. (US 2013/0275214).
Claim 2:
While Brinkmann discloses claim 1 and further discloses for vehicles based at least in part on analyzing the purpose associated with the driving operation along with multiple purposes related to multiple other driving operations and travel patterns of the vehicle and multiple other vehicles (see at least column 6, lines 37-45, collect vehicle location data at different times and may classify the type of trip such as work or school commute, shopping, church, park, errands, etc.; see also column 7, lines vehicles trip logs and other operational data for multiple vehicles), Brinkmann does not explicitly disclose the following limitation; however, Kote does disclose:
further comprising determining a future manufacturing need for vehicles of a certain use or type based at least in part on analyzing the indication of the purpose along with the other indications of purposes related to the multiple other driving operations and travel patterns of the vehicle and multiple other vehicles. (see at least ¶0043, vehicle use data includes work use, recreation use, etc.; see 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the driving trip and pattern analysis of Brinkmann with the matching of a needs assessment to a vehicle as in Kote to determine what product types are best for a potential buyer (see ¶0007).
	
Claim 3:
Brinkmann and Kote disclose claim 2. Brinkmann further discloses:
wherein determining the future manufacturing need is further based at least in part on the number of passengers during and after the driving operation. (see at least column 5, lines 41-47, cameras and/or proximity sensors recording conditions inside and outside the vehicle such as number of passengers)

Claim 10:
While Brinkmann discloses claim 1 and further discloses further comprising a communications device for communicating the indication to a remote server configured for…for vehicles based at least in part on analyzing the purpose associated with the driving operation along with multiple purposes related to multiple other driving operations and travel patterns(see at least column 6, lines 37-45, collect vehicle location data at different times and may classify the type of trip such as work or school commute, shopping, church, park, errands, etc.; see also column 1, lines 64-67-column 
further comprising …determining a future manufacturing need for vehicles based at least in part on analyzing the purpose associated with the driving operation along with multiple purposes related to multiple other driving operations and travel patterns. (see at least ¶0043, vehicle use data includes work use, recreation use, etc.; see also ¶0042, vehicle profile data includes operation data; see also ¶0038-¶0039, needs assessment may match a needs assessment derived from collected vehicle data to a vehicle )
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the driving trip and pattern analysis of Brinkmann with the matching of a needs assessment to a vehicle as in Kote to determine what product types are best for a potential buyer (see ¶0007).

Claim 10 for a vehicle and Claim 17 for a non-transitory computer-readable medium (see column 1, lines 60-62, crm) substantially recites Claim 2 and are rejected based on the same rationale.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brinkmann et al. (US 9,141,995) in view of Breed et al. (US 2002/0089157).
Claim 6:
While Brinkmann discloses claim 1, Brinkmann does not explicitly disclose the following limitation; however, Breed does disclose:
wherein determining the number of passengers is based at least in part on information from one or more seat sensors in the vehicle. (see at least ¶0249, to approximate the location of a driver or passenger several sensors may be used such as seat belt buckle sensor, seat back position sensor and seat position sensor)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the driving trip and pattern analysis of Brinkmann and the matching of a needs assessment to a vehicle as in Kote with the seat sensors to determine passenger position of Breed to facilitate sensing at least one vehicle occupant characteristic (see ¶0009).

Claim 13 for a vehicle and Claim 20 for a non-transitory computer-readable medium (see column 1, lines 60-62, crm) substantially recites Claim 6 and are rejected based on the same rationale.


Claims 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brinkmann et al. (US 9,141,995) further in view of Penilla et al. (US 2018/0061415)).
Claim 8:
While Brinkmann discloses claim 1, Brinkmann does not explicitly disclose the following limitation; however, Hu does disclose:
wherein determining the level of intimacy is based at least in part on voice recognition performed within the vehicle. (see at least ¶0343, driver and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the driving trip and pattern analysis of Brinkmann with the voice profiles of Penilla to assist in determining which users within a vehicle are speaking. 
Claim 15 for a vehicle substantially recites Claim 8 and is rejected based on the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAE FEACHER whose telephone number is (571)270-5485.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/RENAE FEACHER/Primary Examiner, Art Unit 3683